Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Taku does not recognize that creep occur on the piston 5 but rather it occurs on the soluble material 93 (P6-7 of 11 of the remarks).
The Office notes that applicant’s arguments are unclear on how this assertion is related to the rejection at hand since the applicant points to the soluble material 93 in Taku which is shown in Figs. 1-2 and noted as prior art, whereas the rejection was based on the advancements made by Taku (see Figs. 3-5) that lists soluble material 7. Notice in FIG. A below that the soluble material 7 of Taku is the equivalent to the trigger mechanism in Girouard in that it is the component that maintains the valve/piston in the closed position until sufficient heat affects the trigger mechanism to trigger the actuation of the valve/piston to relieve pressure from the high-pressure tank. Notice that the trigger mechanism of Girouard experiences high-pressure forces being transmitted from the piston to the trigger due to the high-pressure side acting on the valve/piston in a similar manner as taught by Fig. 1-2 of Taku wherein the high pressure in combination with mechanical creep causes failure of the soluble material 93. Taku (Figs. 3-5) teaches of a method to prevent this by minimizing/balancing the fluid forces acting on the trigger (soluble material 7) via the use of a fluid balancing feature (see at least the internal path 57 that fluidly communicates the inlet fluid pressure with the opposite side of the piston/valve member and surfaces 561, 562 which are affected by fluid pressure on both sides) which reduces/cancels the forces acting on the trigger mechanism thus preventing creep effects and stress on the trigger, which in turn enhances the service life of the device. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


    PNG
    media_image1.png
    838
    1217
    media_image1.png
    Greyscale

The Applicant argues that while creep may be prevalent in the valve of Taku, creep is not prevalent in the valve of Girouard and as such, one of ordinary skill in the art would not be motivated to apply the teachings of Taku to Girouard. A skilled person would understand that application of force on the sealing member 160 (of Girouard) for a prolonged period of time, on its own, would not result in creep and even if it would result in creep, the creep would be negligible since creep is based on the temperature of the material and melting point of the material (P6-10 of 11 of the remarks).
The Office respectfully disagrees, as it is known in mechanical arts “creep” is defined as the slow change in the dimensions of a material due to prolonged stress (see NPL “Materials testing” by Hofer, page 3, publicly available since Feb 2016 for evidence of this definition) and that if it is not considered during the design of a device, failure due to prolonged stresses could lead to mechanical failure of the component and/or inadvertent actuation. In particular, this becomes important in a device that require a long service life such a safety valve. While the disclosure of Girouard is silent on the topic of creep, notice in FIG. A above, that the trigger mechanism of the safety valve of Girouard during its service does inherently experiences forces/strain being acted upon by fluid pressure that upon a prolong time becomes creep. In order to prevent creep effects, various solutions are known in the art such as: a) appropriate material selection (such as choosing materials capable of withstanding creep effects) or b) reducing the stresses that causes creep. Taku teaches the latter solution, see in at least FIG. A above, that via the introduction of a pressure balancing path 57 in the piston 5, the fluid pressure forces acting on both sides of the piston are balanced thereby reducing the stresses experienced by the trigger mechanism (the soluble allow 7). Based on the teachings of Taku, one of ordinary skill in the art would have been motivated to apply the pressure difference/balancing feature of Taku in the device of sealing/valve member 160 of Girouard since such a modification allows for fluid pressure acting on the first surface to be in fluid communication with the opposite second surface which aids in reducing creep effects acting on the device and as such enhancing the service life of the device. Furthermore, even assuming that creep is somehow negligible in the device of Girouard, it cannot be ignored that as shown in FIG. A above the original design of Girouard (the left drawing) experiences high-stress between the trigger mechanism (see at least ball 15), the portion of the housing that supports a portion of the trigger and the portion of the valve/piston 160 that supports the trigger due to the high fluid pressure acting on the valve/piston on the inlet side 17 of the tank. Constant high-stress on any mechanical component can cause premature failure of the component. Taku teaches of a method of reducing this high-pressure force acting upon the piston/valve and upon the trigger mechanism by providing the pressure balancing feature which utilizes the high fluid pressure itself to it advantage by balancing/cancelling/reducing the forces acting on both sides of the valve/piston which in turn reduces the force and stress acting upon the trigger mechanism. One of ordinary skill in the art would have been greatly motivated to use the pressure balancing feature as taught by Taku into the device of Girouard in order to reduce high-stress concentrations acting upon the trigger mechanism of Girouard by balancing/cancelling the fluid forces acting on the trigger mechanism which also aids in preventing mechanical failure, thus further enhancing the service life of the device. As such, even if creep is ignored/negligible, the teachings of Taku are still applicable towards improving the device of Girouard and the rejection is proper and being maintained as it will be explained in detail in the present Office Action. 
The Applicant argues that the newly added claims 8-9 are allowable over the prior art (P10-11 of 11 of the remarks). 
The Office respectfully disagrees, the Office notes that the applicant’s remarks filed on 05/27/2022 P9-10 of 11 of the remarks appears to inadvertently admit on the record that the applied prior art, in particular Girouard (US 9,121,521), meets the newly added limitations as it will be explained in detail in the present Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 9,121,521) in view of Taku (US 6,367,499).
Regarding claim 1, Girouard (US 9,121,521) teaches in Figs. 1-16 (see at least Fig. 10-13 and 15-16) of a valve apparatus (valve 10) comprising: a body (body 20) including an inlet (inlet 17), an outlet (outlet 18), and a fluid passage (passageway 30) extending from the inlet to the outlet; a closure member (sealing member 160 configured as movable valve body) displaceable, relative to the fluid passage, from a closed position (see at least Fig. 11) to an open position (see at least Fig. 13) for effecting fluid communication between the inlet and the outlet; a retainer (ball 15 retaining the valve member 160) for retaining the closure member in the closed position; and an actuator (see the temperature responsive triggering assembly which includes at least a spring biased trigger assembly 130 and a temperature responsive actuator 100) including a stimulus responder (see the temperature responsive trigger 100 configured to include a shape memory alloy wire 106) for receiving a predetermined stimulus (heat such as fire) and effecting release of the closure member from retention by the retainer in response to the receiving of the predetermined stimulus (when sufficient heat such as from a fire occurs in the vicinity of the actuator 100, the shape memory alloy 106 changes shape which in turn pulls the spring biased trigger 130, which frees the ball retainer 15 and allows the valve member 160 to move to the open position to vent pressure from the inlet to the outlet, this prevents a possible explosion from occurring in tank 200); wherein the closure member, the retainer, and the stimulus responder are co- operatively configured such that: while there is an absence of receiving of the predetermined stimulus by the stimulus responder, the closure member is retained by the retainer in the closed position (see Fig. 10-11, notice that the device is a safety device that is biased closed until a fire near the device actuates the safety vent feature); and while the closure member is being retained by the retainer, in response to receiving of the predetermined stimulus by the stimulus responder, the closure member becomes released from the retention by the retainer (see Figs. 12-13 as noted above, when a fire occurs, valve 10 autonomously actuated to relief pressure from tank 200); wherein the closure member and the fluid passage are co-operatively configured such that: while the closure member is disposed in the closed position and released from the retention by the retainer, and the inlet is disposed in fluid communication with a source of pressurized fluid (inlet 17 is connected to a pressure source such as tank 200): (i) the pressurized fluid is communicated to a first surface fraction of the closure member for urging of displacement of the closure member to the open position (see the surfaces of valve member 160 that are in fluid communication with inlet 17 which is pressurized and urges the valve 160 to move to the open position; see at least C7 L25 – C14 L22, C16 L54 – C17 L50 for more details of the structure and operation of the device of Girouard). The device of Girouard fails to disclose that the valve member 160 is affected by pressure difference acting on opposite surfaces of the valve 160 with fluid being supplied from the inlet side to the opposite side having the limitations “and (ii) the pressurized fluid is communicated to a second surface fraction of the closure member with effect that the displacement, being urged by the pressurized fluid communicated to the first surface fraction, is opposed;  with effect that a resultant unbalanced force effects displacement of the closure member to the open position”. However, valves that comprises the claimed structure/function are known in the art. 
Taku (US 6,367,499) teaches in Figs. 3-5 of a temperature responsive valve assembly 1 that comprises at least a valve piston 5 that is held in the biased closed position by a temperature responsive actuator and trigger assembly (soluble alloy 7 and spring 4). When sufficient heat affects the actuator, the piston 5 moves to the open position to relief pressure from the inlet 212 to outlet 215. One of ordinary skill in the art can recognize that, both the valve of Girouard and Taku are safety devices meant to actuate when a fire/high-temperature occurs to relief pressure from a pressure source/tank and that throughout their service life, these devices are kept ready in a closed position by the temperature responsive actuator and trigger assemblies and that the force acting on the inlet/high pressure side of the valve-member/piston can vary due to tank being filled/used or due to ambient temperature changes. As noted by Taku, see at least C1 L6 – C2 L63 and C5 L1 – C6 L56, creep may occur on the temperature responsive actuator and trigger assembly which can cause premature failure of the device, which is unacceptable on a safety device. Taku’s invention addresses this issue by configuring the piston 5 to include a path 57 that fluidly communicates the inlet fluid pressure with the opposite side of the piston and by configuring the first pressure receiving surface 561 and the opposite second pressure receiving surface 562 to be either the same size/area/diameter or have first surface 561 be larger than the second surface 562 which allows to fluid pressure from the inlet to act on the opposite side of the piston to lower or cancel its own opening force unless a pressure/force difference overcomes the closing bias. This pressure difference feature aids in reducing creep effects and prevents premature failure, thus enhancing the service life of the device. Additionally, the pressure difference feature as taught by Taku aids in reducing the mechanical stress placed upon the trigger mechanism by balancing the fluid forces acting on the trigger mechanism which also aids in preventing mechanical failure, thus further enhancing the service life of the device.  
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively field to modify the sealing/valve member 160 of the device of Girouard to include a pressure difference feature, similar to the one as taught by Taku wherein the piston/valve member comprises an internal path 57 that fluidly communicates the inlet fluid pressure with the opposite side of the piston/valve member and wherein a first pressure receiving surface 561 of the piston/valve (the one that faces the inlet pressure) and the opposite second pressure receiving surface 562 of the piston/valve to be either the same size/area/diameter or have first surface 561 be larger than the second surface 562, since such a modification allows for fluid pressure acting on the first surface to be in fluid communication with the opposite second surface which aids in reducing creep effects acting on the device, which prevents premature failure, thus enhancing the service life of the device. Additionally, the pressure difference feature as taught by Taku aids in reducing the high mechanical stresses acting upon the trigger mechanism of Girouard by balancing/cancelling the fluid forces acting on the trigger mechanism which also aids in preventing mechanical failure, thus further enhancing the service life of the device (see FIG. A below, notice the high-pressure forces acting on valve/piston 160 of Girouard which in turn also act on the trigger mechanism, by using the pressure difference feature as taught by Taku, these high-pressure forces are reduced/cancelled/balanced which in turn reduces the forces acting on the trigger mechanism and prevents premature mechanical failure of the temperature-responsive safety vent, in a similar manner as applicant’s invention). Thus, the device of the combination of Girouard of Taku meets all the limitations of claim 1.

    PNG
    media_image1.png
    838
    1217
    media_image1.png
    Greyscale
 
Regarding claim 2 and the limitation of the valve apparatus as claimed in claim 1; wherein: the body defines a first compartment (see in at least Figs. 11 and 13 of Girouard the chamber defined by inlet 17, see also chamber 214 in Figs. 3-5 of Taku) within which the communication of the pressurized fluid to the first surface fraction is effected, and also defines a second compartment (see in at least Figs. 11 and 13 of Girouard the opposite chamber where valve 160 slide into when moved to the open position, see also chamber 8 in Figs. 3-5 of Taku) within which the communication of the pressurized fluid to the first surface fraction is effected; the closure member includes a closure member passage (see path 57 of Figs. 3-5 of Taku); the inlet, the first compartment, the closure member passage, and the second compartment are co-operatively configured such that the inlet fluidly communicates with the second compartment via the first compartment and the closure member passage; the device of the combination meets this limitation as shown in at least Figs. 11 and 13 of Girouard and Figs. 3-5 of Taku.  
Regarding claim 3 and the limitation of the valve apparatus as claimed in claim 1; wherein: the cross-sectional surface area of the first surface fraction exceeds the cross- sectional surface area of the second surface fraction; the device of the combination meets this limitation with Taku teaching of an embodiment where the first surface 561 is larger than the second surface 562 (see at least C5 L63 – C6 L10).  
Regarding claim 4, and the limitation of the valve apparatus as claimed in claim 1; wherein: the retainer, and the stimulus responder are co-operatively configured such that: while there is the absence of receiving of the predetermined stimulus by the stimulus responder, the retainer is retained by the stimulus responder for preventing displacement of the closure member from the closed position to the open position; and while the retainer is being retained by the stimulus responder, in response to receiving of the predetermined stimulus by the stimulus responder, the retainer becomes released from the retention by the stimulus responder such that the retention of the closure member by the retainer becomes defeatable; the device of the combination meets this limitation as shown in at least Figs. 10-13 of Girouard with the device being maintained in a ready position until it is actuated when a fire occurs in the vicinity of the device.   
Regarding claim 5 and the limitation of the valve apparatus as claimed in claim 1; wherein: the inlet, the closure member, and the retainer are co-operatively configured such that, while the retainer is released from the retention by the stimulus responder, defeating of the retention of the closure member by the retainer is effectible in response to communication of pressurized fluid to the inlet; the device of the combination meets this limitation as shown in at least Figs. 10-13 of Girouard and Figs. 3-5 of Taku with the valve being capable of opening when sufficient pressure on the inlet overcome the biasing forces and the temperature responsive actuator assembly is activated.
Regarding claim 6 and the limitation of the valve apparatus as claimed in claim 1; wherein the predetermined stimulus includes heat energy; the device of the combination meets this limitation with Girouard teaching that the temperature responsive trigger 100 is configured to include a shape memory alloy wire 106 which changes shape when affected by fire/heat (see at least C8 L31-L63).  
Regarding claim 7 and the limitation of the valve as claimed in claim 1; wherein: the stimulus responder includes a temperature responsive portion (a shape memory alloy wire 106); and a material of construction of the temperature responsive portion includes shaped memory alloy material; the device of the combination meets this limitation with Girouard teaching that the temperature responsive trigger 100 is configured to include a shape memory alloy wire 106 which changes shape when affected by fire/heat (see at least C8 L31-L63). 
Regarding claim 8 and the limitation of the valve as claimed in claim 1; wherein: the predetermined stimulus includes heat energy (see at least C8 L31-L63 of Girouard); the stimulus responder includes a temperature responsive portion (a shape memory alloy wire 106); and the temperature responsive portion is for receiving the heat energy and effecting release of the closure member from retention by the retainer in response to increase in temperature of the temperature responsive portion to above a predetermined minimum temperature, the predetermined minimum temperature having a minimum value of at least 90 degrees Celsius; the Office notes that the applicant’s remarks filed on 05/27/2022 points to Para. [0012] of the specification to support the new claim limitations. Para. [0012] of the application states the following:
---“[0012]     The valve apparatus 200 further includes a trigger mechanism. In some embodiments, the trigger mechanism is an actuator 210. The actuator 210 is provided for effecting a change in condition to the closure member 208, in response to receiving of a predetermined stimulus, such that the closure member 208 becomes displaceable from the closed position to the open position. The actuator 210 is configured to assume a change in its condition, from a non-actuating position to an actuating position, in response to receiving of a predetermined stimulus. In some embodiments, for example, the predetermined stimulus includes heat energy, such that the valve apparatus 200 is a thermally actuated valve. Exemplary thermally actuated valves are described and illustrated in U.S. Patent Nos. 9,121,521 and 9,097,358, which are hereby incorporated by reference.”---
It is also noted that nowhere else in the specification explicitly mentions the limitation “the predetermined minimum temperature having a minimum value of at least 90 degrees Celsius”. Meaning that support for this limitation comes solely from US 9,121,521 and US 9,097,358 which were incorporated by reference. Notice that at least US 9,121,521 appears to have explicit support for this limitation with at least C12 L52-56 stating the following:
---In some embodiments, at least one of the plurality of point trigger actuator portions 102 includes a respective shaped memory alloy, including, for example, a shape-changing temperature of between 90 and 95 degrees Celsius. For example, a suitable shaped memory alloy is Nitinol.---.
However, notice that Girouard (US 9,121,521) is being used as the base prior art for the rejections above, which means, the applicant has inadvertently admitted on the record that the newly added limitations of claim 8 were known by the applied prior art, as such, the device of the combination meets this limitation with Girouard teaching that the temperature responsive trigger 100 is configured to include a shape memory alloy wire 106 which changes shape when affected by fire/heat, said SMA wire is made of Nitinol which is known to change shape between 90 and 95 degrees Celcius in a similar manner as applicant’s invention (see at least C8 L31-L63 and C12 L52-56).      
Regarding claim 9 and the limitation of the valve as claimed in claim 1; wherein: a material of manufacture of the closure member includes metal; the Office notes that applicant’s arguments filed on 05/27/2022 P9 of 11 states the following “In some embodiments, the sealing member 160 of Girouard is manufactured with metal, such as steel. See Girouard at column 7, lines 58-61”, which means that the applicant has inadvertently admitted on the record that the applied prior art meets the newly added limitations, as such, the device of the combination meets this limitation with at least C7 L49-61 of Girouard teaching that the closure member 160 is made of one or more of a variety of material including metal, for example, a suitable metal being steel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753